               Case 19-12153-KBO              Doc 623        Filed 08/21/20        Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                              Case No. 19-12153 (KBO)

                 Debtors.                                     (Jointly Administered)

                                                              Objection Deadline: Sept. 4, 2020 at 4:00 p.m. (ET)
                                                              Hearing Date: Oct. 7, 2020 at 10:00 a.m. (ET)


    MOTION OF GEORGE L. MILLER, CHAPTER 7 TRUSTEE, SEEKING THE ENTRY
         OF AN ORDER APPROVING AND AUTHORIZING A PROTOCOL TO
                    COMPROMISE PREFERENCE CLAIMS

                 George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of the above-

captioned debtors (collectively, the “Debtors”), hereby submits this motion (the “Motion”)

seeking entry of an order approving a protocol to compromise preference claims, which protocol

is summarized in Exhibit A attached hereto, as well as the Declaration of Bradford Sandler (the

“Sandler Declaration”) filed in support of the Motion. In further support of the Motion, the

Trustee respectfully represents as follows:

                                           Jurisdiction and Venue

                 1.          This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2). The Trustee confirms his consent pursuant to Local Rule

9013-1(f) to the entry of a final order by the Court in connection with this Motion to the extent



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a
Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783). The
Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:230278.3 57095/001                               1
               Case 19-12153-KBO              Doc 623      Filed 08/21/20     Page 2 of 10




that it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

                 2.          Venue of this proceeding and this Motion is proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.          The statutory predicates for the relief sought herein are section 105 of title

11 of the United States Code (the “Bankruptcy Code”).

                                                 Background

                 4.          On October 1, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The cases are being

jointly administered pursuant to Bankruptcy Rule 1015(b).

                 5.          On February 25, 2020, the Court entered an order converting the chapter

11 cases to chapter 7 [Docket No. 496], and George L. Miller was appointed as the chapter 7

trustee [Docket No. 497].

                                               Relief Requested

                 6.          By this Motion, the Trustee respectfully requests that the Court enter an

order, substantially in the form annexed hereto as Exhibit B, pursuant to sections 363(b), 1103(c)

and 1107 (a) of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure 9019(a),

approving and authorizing the proposed protocol for the Trustee to compromise or settle

preference claims of the Debtors’ estates without further court intervention, as well as claims

that the transferees may possess against the estates. The Trustee has reviewed the hundreds of

millions of dollars in transfers made by the Debtors within the ninety (90) days prior to the

Petition Date and has preliminarily determined to pursue potential claims against approximately

100 of the Debtors’ vendors that received, in the aggregate, approximately $25 million during



DOCS_DE:230278.3 57095/001                             2
                Case 19-12153-KBO              Doc 623       Filed 08/21/20         Page 3 of 10




the preference period. This Motion seeks court approval of a streamlined procedure to formally

resolve those claims and causes of action that are settled within the protocol’s parameters.

                  7.         In sum, the Motion seeks authority to (i) unilaterally resolve De Minimis

Claims (as that term is defined herein); (ii) resolve larger claims following notice and an

opportunity to be heard thereon; and (iii) resolve claims against the Debtors’ estates in

conjunction with settling the preferential transfer claims. Approval of settlements under this

rubric is premised upon acknowledged legal authorities.

                  8.         This Motion proposes a protocol to (i) settle preferential transfer claims

and causes of action under 11 U.S.C §§ 547 and 550 and other applicable statutory and common

law (hereinafter, the “Preference Claims”), under the following terms, as it relates to four (4)

Tiers of Claims; and (ii) as a result of such compromises, resolve or compromise “Filed Claims”2

and/or other claims or causes of actions against the Debtors’ estates to the extent that the claims

involve an offset or otherwise. (A summary of the proposed settlement protocol is attached

hereto as Exhibit A.) The proposed guidelines for compromising the Preference Claims and

Filed Claims, etc. are as follows:

                       i.    The First Tier consists of de minimis Preference Claims (the “De Minimis
                             Claims”) in which the gross aggregate 90 day payment amount does not
                             exceed $100,000. The Trustee may settle the De Minimis Claims without
                             further Court approval or notice to any party.

                    ii.      The Second Tier consists of Preference Claims in which the gross
                             aggregate 90 day payment amount is $100,000 or greater, but the
                             “Disputed Amount”3 but does not exceed $100,000. The Trustee may
                             settle these Preference Claims without further Court approval or notice to
                             any party as long as the amount recovered is 50% or more of the Disputed
                             Amount.


2
 “Filed Claims” as that term is used herein, includes all proofs of claim timely filed against the Estates.
3
 The term “Disputed Amount” is defined as the dollar amount to be sought by the Trustee against a particular
vendor after consideration of the potential section 547(c) defenses of ordinary course of business and subsequent
new value.


DOCS_DE:230278.3 57095/001                               3
               Case 19-12153-KBO             Doc 623      Filed 08/21/20    Page 4 of 10




                   iii.      The Third Tier consists of Preference Claims in which the Disputed
                             Amount is (a) greater than $100,000, but does not exceed $250,000 and
                             the amount to be recovered is 50% or more of the Disputed Amount. The
                             Trustee shall have the authority to compromise these Preference Claims
                             after giving not less than ten (10) days written notice (via email, if
                             available, or first class if no email is available) of the proposed
                             compromise to the Rule 2002 service list and Special Notice parties
                             attached hereto as Exhibit C. If any party sends a written objection to
                             counsel for the Trustee prior to the expiration of the ten (10) day notice
                             period, then the Trustee may thereafter obtain authority to enter into the
                             compromise at issue by Court order authorizing such compromise. The
                             Trustee seeks permission, when seeking Court approval for any proposed
                             settlements, to file motions that concern multiple settlements.

                   iv.       The Fourth Tier consists of all other Preference Claims, as to which the
                             Trustee will seek Court approval for compromise of any such claim, and is
                             not, by this Motion, requesting any relief other than permission to include
                             multiple proposed compromises in a single omnibus motion.

                                               Basis for Relief

A.      The Trustee Should be Permitted to Settle the Disputed Amounts Pursuant to an
        Omnibus Procedure.

                 9.          Pursuant to Rule 9019(b) of the Bankruptcy Rules, this Court may

authorize the Trustee to settle certain classes of controversies without requiring separate notice

and hearing with respect to each separate controversy. Given this authority, settlement

procedures designed to streamline the court-approval process where many actions are

anticipated, similar to those proposed above, have been approved in many cases. See, e.g., In re

Fresh & Easy, LLC, Case No. 15-12220 (BLS) (Bankr. D. Del. Nov. 22, 2016); In re Money

Centers of America, Inc., Case No. 14-10603 (CSS) (Bankr. D. Del. Apr. 25, 2016); In re

NewPage Corporation, Case No. 11-12804 (KG) (Bankr. D. Del. Sept. 20, 2013) (establishing

procedures for the settlement of various adversary actions); In re Nortel Networks Inc., Case No.

09-10138 (KG) (Bankr. D. Del. Apr. 9, 2009) (establishing procedures for the settlement of

various judicial, administrative, arbitral or other actions); In re Amp’d Mobile, Inc., Case No. 07-



DOCS_DE:230278.3 57095/001                            4
               Case 19-12153-KBO              Doc 623      Filed 08/21/20    Page 5 of 10




10739 (BLS) (Bankr. D. Del. Feb. 14, 2008) (establishing procedures for the settlement of

preferential transfer claims).

                 10.         The rationale for approval of settlement procedures in these cases is the

same as the rationale for their approval in the aforementioned chapter 11 cases: approval of the

procedure outlined herein will allow for the expeditious liquidation of the valuable ligation

assets of the Debtors’ estates, is in the best interest of creditors and the estates, and will not

prejudice the rights of any party in interest in these cases.

                 11.         A settlement of claims and causes of action owned by a debtor constitutes

a sale of property of the estate. See Northview Motors, Inc. v. Chrysler Motors Corp., 186 F.3d

346, 350-51 (3d Cir. 1999). If a settlement is outside of the ordinary course of business of the

debtor, it requires approval of the bankruptcy court pursuant to section 363(b) of the Bankruptcy

Code. Id. In addition, to obtain such approval, a debtor typically must file a motion and provide

notice and a hearing of such motion as required by Bankruptcy Rule 9019.

                 12.         Rule 9019 specifically authorizes the compromise of controversies within

classes:

                 Authority to Compromise or Settle Controversies within Classes.
                 After a hearing on such notice as the court may direct, the court
                 may fix a class or classes of controversies and authorize the trustee
                 to compromise or settle controversies within such class or classes
                 without further hearing or notice.

Fed. R. Bankr. P. 9019(b). By way of example, one commentator observed that a “court may

enter an order authorizing the trustee to settle any such matter without further hearing as long as

the compromise amount is not less than a certain percentage of the recovery sought in the

complaint.” 10 Lawrence P. King, Collier on Bankruptcy ¶ 9019.03, at 9019-6 (15th ed. rev.

2000); see also In re Check Reporting Services, Inc., 137 B.R. 653 (Bankr. W.D. Mich. 1992)



DOCS_DE:230278.3 57095/001                             5
               Case 19-12153-KBO             Doc 623      Filed 08/21/20    Page 6 of 10




(order authorizing settlement of preference claims for not less than 25% of the demand without

further notice or approval).

                 13.         The burden on the Court and the expense borne by the estates to file

individual motions to approve settlements for hundreds of claims actions would be substantial, to

say the least. It would also delay the progress of resolving the debts and obligations of the

Debtors’ estates. The procedure contemplated herein provides disclosure to the interested

parties, and is an efficient means of resolving these Preference Claims, while preserving notice

and due process. Were the Trustee required to obtain approval of this Court to settle all of the

over 100 Preference Claims, the bankruptcy estates would incur the costs associated with

preparing, filing and serving separate motions for each proposed settlement, as well as incur the

incumbent delay in obtaining such approval by required notice periods and available hearing

schedules. Therefore, the Trustee desires to establish an omnibus procedure in these cases that

will allow them to enter into settlements on a more cost-effective and expeditious basis, while

preserving an oversight function for key parties in interest that will appropriately protect the

asset value of the claims and causes of action.

                 14.         In reviewing a motion for approval of a settlement, bankruptcy courts

must “assess and balance the value of the claim that is being compromised against the value to

the estate of the acceptance of the compromise proposal.” In re Martin, 91 F.3d 389, 393 (3d

Cir. 1996); see also Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v.

Anderson, 390 U.S. 414, 424 (1968); Martin v. Kane (In re A & C Properties), 784 F.2d 1377,

1381 (9th Cir. 1986). This requires court consideration of the following criteria: “(1) the

probability of success in litigation, (2) the likely difficulties in collection, (3) the complexity of

the litigation involved, and the expense, inconvenience and delay necessarily attending it; and



DOCS_DE:230278.3 57095/001                            6
               Case 19-12153-KBO              Doc 623      Filed 08/21/20     Page 7 of 10




(4) the paramount interest of the creditors.” Martin, 91 F.3d at 393. The approval of the

settlement procedures proposed in this Motion, for pursuing and compromising preferential

transfers short of trial, supports the application of these criteria.


B.      Resolution of Claims Against the Debtors in Conjunction with Settlement of
        Preference Claims is Appropriate.

                 15.         Certain parties that received preferential transfers also hold various claims

and causes of action against one or more of the Debtors’ estates that have been or will be

asserted through litigation, administrative action, or arbitration. To minimize expenses and

maximize value for creditors of the Debtors’ estates, the Trustee seeks authority through the

present Motion to resolve all claims or causes of action against the Debtors’ estates in

conjunction with Preference Claims by way of settlement without further order or approval of

this Court, pursuant to section 363(b) of the Bankruptcy Code and Rule 9019 of the Bankruptcy

Rules. Resolution and approval of Preference Claims, to the extent possible, would seek to

include resolution of any Filed Claims and/or other causes of action of vendors against the

Debtors’ estates including any that might be eligible for an offset.

                 16.         By way of example, in resolving a Preference Claim with a Disputed

Amount of $150,000, the Trustee, under the rubric of the present Motion, could resolve the

Preference Claim as a tier two (2) claim, without notice if the proposed settlement recovers at

least 50% of the Disputed Amount. Concurrently or thereafter, under the terms referenced

below, the Trustee could negotiate the settlement of mutual debts against the Debtors’ estates as

part of a compromise or settlement of Filed Claims, causes of action and/or allegations that

would include possible offsets of the compromise of the $150,000 Disputed Amount.




DOCS_DE:230278.3 57095/001                             7
               Case 19-12153-KBO              Doc 623       Filed 08/21/20     Page 8 of 10




                 17.         By resolving Filed Claims or other claims or causes of action against the

Debtors’ estates concurrently with the settling of Preference Claims, the Trustee can minimize

the expense associated with litigating or resolving piecemeal matters with preferential

transferees, and expedite the progress of resolving debts claimed against the Debtors’ estates.

The performance of offsets is also a valuable tool available to the Trustee in negotiating and

seeking resolution of all claims. In no event would the resolution of Preference Claims and

related claims involve an outlay of funds from the Debtors’ estates to any settling party (a

“Settling Party”, collectively, “Settling Parties”).

                 18.         In sum, the following terms would be in effect for any of the proposed

resolutions:

                     i.      In no event will an offset pursuant to this Motion provide for any
                             monetary payment to be made by the Trustee from property of the
                             Debtors’ estates to or on behalf of the Settling Parties on account of any
                             claims arising prior to the Petition Date; provided, however, that with
                             respect to causes of action, the settlement may provide for offsets in favor
                             of the Settling Parties of Preference Claims in a manner which assists the
                             beneficial and economic resolution of claims against the Debtors’ estates;

                    ii.      No offset by way of a settlement will be agreed to unless it is reasonable
                             in the judgment of the Trustee upon consideration of (i) the probability of
                             success if the claim is litigated or arbitrated, (ii) the complexity, expense,
                             and likely duration of any litigation or arbitration with respect to the
                             claim, (iii) other factors relevant to assessing the wisdom of the
                             settlement, and (iv) the fairness of the settlement vis-à-vis the Debtors’
                             estates and creditors;

                   iii.      No offset by way of settlement will be effective unless it is executed by a
                             duly authorized person on behalf of the Trustee;

                   iv.       Subject to the protocol outlined above, the Trustee, in its discretion, may
                             agree to settle or offset such claim or cause of action on any reasonable
                             terms, and may enter into, execute and consummate a written agreement
                             of settlement that will be binding on the Trustee and the Debtors’ estates
                             without prior notice or further action by this Court;




DOCS_DE:230278.3 57095/001                              8
               Case 19-12153-KBO              Doc 623      Filed 08/21/20    Page 9 of 10




                    v.       With respect to any settled amount due the Debtors’ estates, the Trustee is
                             authorized to offer and give in compromise, a limited release pursuant to
                             which the Trustee will be prohibited from pursuing the Settling Party from
                             any further action or claim related to the preferential transfer, as well as
                             any claim or cause of action involved as an offset; and

                   vi.       Any settlement that is not authorized pursuant to the foregoing procedure,
                             or pursuant to any other order of this Court, will be authorized only upon
                             separate order of this Court upon a motion by the Trustee served upon
                             necessary parties in interest.

                                                    Notice

                 19.         Notice of this Motion has been given to the following parties, or their

counsel, if known: (a) the Office of the United States Trustee for the District of Delaware; and

(b) persons who have requested notice pursuant to Bankruptcy Rule 2002. The Trustee submits

that, based on the nature of the relief requested, no other or further notice need be given.

                                              No Prior Request

                 20.         No prior motion for the specific relief requested herein has been made to

this or any other Court.




DOCS_DE:230278.3 57095/001                             9
               Case 19-12153-KBO         Doc 623       Filed 08/21/20    Page 10 of 10




                 WHEREFORE, the Trustee respectfully requests that the Court enter an order (i)

authorizing and approving an omnibus procedure for settling Preference Claims and (ii)

authorizing the settlement or compromise of claims made against the Debtors’ estates as an

offset to settlement of preferential transfer claims, and (iii) granting the other and further relief as

is just and appropriate.

Dated: August 21, 2020                     PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ Peter J. Keane
                                            Bradford J. Sandler (DE Bar No. 4142)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            Peter J. Keane (DE Bar No. 5503)
                                            919 N. Market Street, 17th Floor
                                            P O Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Telephone: (302) 652-4100
                                            Facsimile: (302) 652-4400
                                            Email:       bsandler@pszjlaw.com
                                                         crobinson@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                            Counsel to George L. Miller, Chapter 7 Trustee




DOCS_DE:230278.3 57095/001                        10
